            Case 2:20-mc-00075-KJM-DB Document 7 Filed 08/10/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00075-KJM-DB
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,000.00 IN                      ALLEGING FORFEITURE
     U.S. CURRENCY, AND
15
     APPROXIMATELY $7,200.00 IN
16   U.S. CURRENCY,
17                 Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant

20 Charles Isles (“claimant”), appearing in propria persona, as follows:

21          1.     On or about January 14, 2020, claimant filed a claim in the administrative forfeiture

22 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,000.00 in U.S.

23 Currency and Approximately $7,200.00 in U.S. Currency (hereafter “defendant currency”), which were

24 seized on October 25, 2019.

25          2.     The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

28 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
                                                                               Stipulation and Order to Extend Time
             Case 2:20-mc-00075-KJM-DB Document 7 Filed 08/10/20 Page 2 of 3



 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 5 parties. That deadline was April 13, 2020.

 6          4.      By Stipulation and Order filed April 7, 2020, the parties stipulated to extend to July 10,

 7 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 9 forfeiture.

10          5.      By Stipulation and Order filed July 10, 2020, the parties stipulated to extend to August 10,

11 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

13 forfeiture.

14          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

15 to September 9, 2020, the time in which the United States is required to file a civil complaint for

16 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

17 currency is subject to forfeiture.

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
                                                                                Stipulation and Order to Extend Time
            Case 2:20-mc-00075-KJM-DB Document 7 Filed 08/10/20 Page 3 of 3



 1          7.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to September 9, 2020.

 4 Dated: 8/6/2020                                       McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                 By:     /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 8/5/2020                                       /s/ Charles Isles
                                                         CHARLES ISLES
 9                                                       Potential Claimant
                                                         Appearing in propria persona
10
                                                         (Signature authorized by email)
11

12          IT IS SO ORDERED.

13 Dated: August 8, 2020.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                                                                              Stipulation and Order to Extend Time
